    Case 3:21-cv-00116-B Document 9 Filed 02/26/21                Page 1 of 4 PageID 121



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 SECOND AMENDMENT FOUNDATION, INC., §                             Case No. 3:21-CV-00116-B
 RAINIER ARMS, LLC, SAMUEL WALLEY, and §
 WILLIAM GREEN,                                        §
                                                       §
                      Plaintiffs,                      §
                                                       §
                      v.                               §
                                                       §
 BUREAU OF ALCOHOL, TOBACCO, FIREARMS §
 AND EXPLOSIVES, REGINA LOMBARDO, in her §
 official capacity as Acting Director of the Bureau of §
 Alcohol, Tobacco, Firearms, and Explosives, UNITED §
 STATES DEPARTMENT OF JUSTICE, and §
 JEFFREY ROSEN, in his official capacity as Acting §
 ATTORNEY GENERAL, U.S. Department of Justice, §
                                                       §
                       Defendants.                     §
 ___________________________________________ §


 PLAINTIFFS’ MOTION FOR LEAVE TO PROCEED WITHOUT LOCAL COUNSEL
               AND RESPONSE TO ORDER TO SHOW CAUSE

       Pursuant to Local Rule 83.10, Plaintiffs Rainier Arms, LLC, Samuel Walley, William

Green, and the Second Amendment Foundation, Inc. (“Plaintiffs”) move for leave to proceed

without local counsel and response to the Court’s request to show cause for why local counsel has

not yet appeared on their behalf.

       Local counsel has not yet appeared on Plaintiffs’ behalf because of the undersigned

counsel’s anticipation that the instant motion will be granted. If the instant motion is denied,

Plaintiffs will obtain local counsel as soon as is practicable.

       Plaintiffs are represented in this matter by Chad Flores and Hannah Roblyer of Beck

Redden LLP. Mr. Flores and Ms. Roblyer are members in good standing of the State Bar of Texas
    Case 3:21-cv-00116-B Document 9 Filed 02/26/21                  Page 2 of 4 PageID 122



and are admitted to practice before this Court. They reside and maintain a principal office in

Houston, Texas. Plaintiffs are also represented by Matthew Goldstein of Farhang & Medcoff, a

firm based in Tucson, Arizona.

       Beck Redden LLP and Mr. Flores, in particular, are ready, willing, and able to discharge

Local Rule 83.10’s duties of “Local counsel.” Specifically, Mr. Flores is “authorized to present

and argue a party’s position at any hearing called by the presiding judge” and “able to perform, on

behalf of the party represented, any other duty required by the presiding judge or the local rules of

this court.” Local Civil Rule 83.10(b). He is also familiar with the Local Civil Rules of the United

States District Court for the Northern District of Texas and the “standards of litigation conduct for

attorneys appearing in civil actions in the Northern District of Texas.” Dondi Properties Corp. v.

Commerce Savs. & Loan Ass’n, 121 F.R.D. 284 (N.D. Tex. 1988) (en banc). Mr. Flores was

chosen as counsel by Plaintiffs for distinct reasons (e.g., experience as a civil appellate specialist

certified by the Texas Board of Legal Specialization), and he is familiar with this matter’s facts,

procedural posture, governing law, and questions presented. If the Court deems an in-person

appearance necessary, Mr. Flores will be available to do so on short notice.

       Thus, if leave is granted, Beck Redden LLP’s representation will ensure that Plaintiffs

litigate this matter in full accordance with Rule 83.10’s interest in “orderly progression of a case.”

Dorsey v. Portfolio Equities, Inc., No. 3:04-CV-0472-B, 2008 WL 4414526, at *2 (N.D. Tex. Sept.

29, 2008). Otherwise, Plaintiffs will be unnecessarily burdened with the cost of engaging

additional counsel. Plaintiffs therefore respectfully request that the Court grant leave to proceed

without local counsel.

       Opposing counsel has yet to appear in this matter.




                                                  2
   Case 3:21-cv-00116-B Document 9 Filed 02/26/21            Page 3 of 4 PageID 123



Date: February 26, 2021                    Respectfully submitted,

                                            /s/ Chad Flores
 FARHANG & MEDCOFF                          Chad Flores
 Matthew Goldstein *                        Texas Bar No. 24059759
 mgoldstein@farhangmedcoff.com              cflores@beckredden.com
 D.C. Bar No. 975000                        Hannah Roblyer
 4801 E. Broadway Blvd., Suite 311          hroblyer@beckredden.com
 Tucson, AZ 85711                           State Bar No. 24106356
 (202) 550-0040 | (520) 790-5433 (fax)      Beck Redden LLP
                                            1221 McKinney St., Suite 4500
 * Pro hac vice application                 Houston, TX 77010
 forthcoming                                (713) 951-3700
                                            (713) 951-3720 Fax

   Counsel for Plaintiffs Rainier Arms, LLC, Samuel Walley, William Green, and the Second
                                  Amendment Foundation, Inc.




                                             3
    Case 3:21-cv-00116-B Document 9 Filed 02/26/21                Page 4 of 4 PageID 124



                             CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for the Plaintiffs have waited for opposing counsel to appear
in this case so as to confer regarding this matter; no counsel for Defendants has appeared and
therefore no conference was possible.

                                                     /s/ Chad Flores
                                                     Chad Flores



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, a true and correct copy of the foregoing was
served upon all parties via first-class mail.

                                                     /s/ Chad Flores
                                                     Chad Flores




                                                4
